NUMBER 13-09-00107-CV

                                                               COURT OF APPEALS

                                                THIRTEENTH DISTRICT OF TEXAS

                                                        CORPUS CHRISTI - EDINBURG


                                             IN RE: RAUL ERNESTO LOAISIGA, M.D., P.A.,
                                                    AND RAUL ERNESTO LOAISIGA


                                                         On Petition for Writ of Mandamus



                                                         MEMORANDUM OPINION
                            Before Chief Justice Valdez and Justices Yañez and Benavides
                                          Memorandum Opinion Per Curiam 1

                             Relators, Raul Ernesto Loaisiga, M.D., P.A., and Raul Ernesto Loaisiga, filed a

                     petition for writ of mandamus and an emergency motion for temporary relief in the above

                     cause on February 25, 2009. On February 26, 2009, the Court granted the emergency

                     motion for temporary relief and further requested that the real parties in interest, Tania Jalil,

                     M.D., P.A., Tania Jalil, and Syed Jalil, by and through counsel, file a response to relators’

                     petition for writ of mandamus. Real parties in interest have now filed an “Emergency



A28. .dX
       ( T)W
       P   “(E e   he e S
                        n   d1 e n ny ig eh, etifre l    c o u t rm       a y   h a n d    d o w     n    a n   o po
                                                                                                                   n n
                                                                                                                     i   b u t
                      i s           n             o         t         r     e      q      u      i    r   e     d          t   o   d
Motion to Reconsider Order Granting Relator’s [sic] Motion for Temporary Relief.”

       The Court, having examined and fully considered the petition for writ of mandamus,

the emergency motion for temporary relief, and the response thereto, is of the opinion that

relators have not shown themselves entitled to the relief sought. We note with disapproval

that the petition for writ of mandamus, appendix, and record filed by relators was

misleading and failed to comply with the requirements of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 52.3 (k); 52.7(a); see also id. 52.11 (discussing groundless

petitions or misleading statements or records).

       In the instant case, relators’ petition for writ of mandamus failed to meet the

requirements of the appellate rules. Accordingly, the motion to reconsider filed by the real

parties in interest is GRANTED. The stay previously imposed by this Court is LIFTED.

See id. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”). The petition for writ of mandamus is DENIED.

See id. 52.8(a).

                                                                      PER CURIAM


Memorandum Opinion delivered and
filed this 27th day of February, 2009.




                                             2